Citation Nr: 0944490	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to in initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that the Veteran submitted an October 2008 
statement where the Veteran raised the issue of entitlement 
to service connection for headaches secondary to his 
tinnitus.  This issue was denied in a rating action dated in 
April 2009.  The evidence does not reflect that he has filed 
a notice of disagreement of this decision.  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no schedular basis for the assignment of more than a 
single, 10 percent rating for tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim.  Accordingly, no further development 
of the record is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

The veteran claims that his tinnitus is more than 10 percent 
disabling.  The RO continued the assigned 10 percent rating 
for the disability because under Diagnostic Code 6260 a 10 
percent rating is the maximum allowable, and there is no 
provision for assignment of a 10 percent evaluation for each 
ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which 
limit a veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no schedular 
basis upon which to award more than a single, 10 percent 
rating for tinnitus, the veteran's appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this conclusion, the Board observes that there is 
no evidence to suggest that the Veteran's tinnitus is so 
exceptional or unusual as to implicate the provisions of 38 
C.F.R. § 3.321. It is not shown (or alleged) to have required 
hospitalization, to have caused marked interference with 
employment, or to have involved any factors that place the 
disability picture apart from the norm.  Therefore, referral 
of this case for extraschedular consideration is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.


REMAND

The Veteran is seeking an initial compensable evaluation for 
his service-connected bilateral hearing loss.  Based upon its 
review of the Veteran's claims folder, the Board finds there 
is a further duty to notify and assist him with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Specifically, the claim should be remanded in order 
to provide the Veteran a new VA examination which addresses 
the  functional effects caused by the Veteran's bilateral 
hearing  loss. 

Initially, the Board acknowledges that in a September 2003 
private treatment record, the individual puretone loss at 
each of the 5 thresholds designated for VA purposes were not 
stated, and such information cannot be determined from the 
audiometric testing reports, as they are charted, not 
enumerated.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  Moreover, 
none of the records indicate that the speech discrimination 
scores were determined by using the Maryland CNC word list.  
38 C.F.R. § 3.385.  Accordingly, and because it cannot be 
determined from these audiologic examinations that the 
puretone loss average were consistent with the criteria set 
forth in 38 C.F.R. § 4.85(d), this private treatment record 
cannot be afforded probative weight.

Therefore, the probative audiologic evaluations of record 
include a June 2004 VA examination conducted in connection 
with the Veteran's original claim of service connection for 
bilateral hearing loss, a January 2008 VA audiological 
consultation, and a March 2008 VA examination conducted in 
connection with the Veteran's claim for an initial 
compensable evaluation for his service-connected bilateral 
hearing loss.

However, the Board finds that the results of the above 
examinations are not adequate upon which to base an appellate 
decision.  With respect to the June 2004 VA examination, 
there was no indication that the Veteran's claims file and 
medical records were reviewed.  Moreover, this examination 
was conducted more than two years prior to the Veteran's 
filing of his substantive appeal in October 2006.  

With respect to both the January 2008 VA audiological 
evaluation and the March 2008 VA examination, neither 
included an assessment of the functional effects caused by 
the Veteran's bilateral hearing loss.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007) (finding that 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report).  

In this regard, the U.S. Court of Appeals for Veterans 
Claims' (CAVC) rationale in requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, CAVC noted that 

...unlike the rating schedule for hearing 
loss, § 3.321(b) does not rely 
exclusively on objective test results to 
determine whether a referral for an 
extra[-]schedular rating is warranted.  
[VA's] policy [requiring VA audiologists  
to describe the effect of a hearing  
disability on a Veteran's occupational 
functioning and daily activities] 
facilitates such determinations by  
requiring VA audiologists to provide 
information in anticipation of its 
possible application.   

Martinak, 21 Vet. App. at 455.  

The "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous  
medical examination . . . so that the evaluation of the  
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the above, 
a new VA examination must be provided to the Veteran which 
addresses the functional effects caused by his bilateral 
hearing loss. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
All indicated studies should be performed, 
to include audiometry and speech 
discrimination testing.  The examiner must 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The 
report must be typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


